NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RENE MILES,                                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D17-4219
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Philip L. Reizenstein of Reizenstein &
Associates, Miami, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.


LaROSE, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.